Case: 12-20271       Document: 00512168590         Page: 1     Date Filed: 03/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 8, 2013
                                     No. 12-20271
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




CHARLES L. STRINGER,

                                                  Plaintiff-Appellant,

versus

ED PETERS; BOBBY DELAUGHTER; CHARLES KNAUSS;
CHARLES HEDGEPETH; HENRY CLAY, III; et al.,

                                                  Defendants-Appellees.




                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1085




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Charles Stringer appeals the dismissal with prejudice of his action under


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20271     Document: 00512168590       Page: 2   Date Filed: 03/08/2013

                                    No. 12-20271

the Racketeer Influenced and Corrupt Organizations Act (“RICO”). He also
seeks appointment of counsel.
      An in forma pauperis complaint may be dismissed at any time if it is frivo-
lous or fails to state a claim upon which relief may be granted. 28 U.S.C.
§ 1915(e)(2)(B)(i), (ii). Because it is not evident whether the district court dis-
missed Stringer’s complaint as frivolous or for failure to state a claim, we review
this dismissal under the stricter de novo standard. See Hart v. Hairston, 343
F.3d 762, 763-64 (5th Cir. 2003).
      Examination of Stringer’s complaint confirms the district court’s assess-
ment that his claims are based on delusional allegations. The district court
therefore properly dismissed the complaint as frivolous. See Neitzke v. Williams,
490 U.S. 319, 327-28 (1989). Because we may affirm on any ground that is
apparent from the record, Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502,
506 (5th Cir. 2009) (citing United States v. Dunigan, 555 F.3d 501, 508 n.12 (5th
Cir. 2009)), it is unnecessary to consider whether Stringer’s complaint failed to
state a claim upon which relief could be granted. Although Stringer challenges
the dismissal based on various procedural grounds, none of them has merit.
Because the appeal does not contain any legal points arguable on their merits,
it is DISMISSED as frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th
Cir. 1983); 5TH CIR. R. 42.2.
      Stringer also contends that the district court should have granted his
motion for recusal. That motion was properly denied. See Liteky v. United
States, 510 U.S. 540, 555 (1994). Stringer’s motion for appointment of counsel
is DENIED.




                                         2